RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2714-15T2


STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

R.M.,

     Defendant-Appellant.
_________________________

              Argued November 8, 2017 – Decided November 27, 2017

              Before Judges Fasciale and Moynihan.

              On appeal from the Superior Court of New
              Jersey, Law Division, Ocean County, Indictment
              No. 14-01-0119.

              Fletcher C. Duddy, Deputy Public Defender,
              argued the cause for appellant (Joseph E.
              Krakora, Public Defender, attorney; Mr. Duddy,
              of counsel and on the brief).

              Roberta   DiBiase,    Supervising   Assistant
              Prosecutor, argued the cause for respondent
              (Joseph D. Coronato, Ocean County Prosecutor,
              attorney; Samuel Marzarella, Chief Appellate
              Attorney, of counsel; Ms. DiBiase, on the
              brief).

PER CURIAM
    Defendant    appeals    from   her   conviction   for   fourth-degree

failure   to   register    under   Megan's   Law,   N.J.S.A.   2C:7-2(d).

Defendant substantially makes the same arguments we previously

rejected in a prior appeal from an order denying her motion to

dismiss the indictment.      We now affirm primarily for the reasons

we previously expressed.

    On appeal, defendant raises the following points:

           [POINT] I
           THE COURT SHOULD EXERCISE ITS DISCRETION AND
           DECLINE TO APPLY THE LAW-OF-THE-CASE DOCTRINE
           TO THIS APPEAL.

           [POINT] II
           THE TRIAL COURT ERRED IN FINDING THAT
           DEFENDANT MUST REGISTER AS A SEX OFFENDER IN
           NEW JERSEY FOR AN OFFENSE SHE COMMITTED IN
           TEXAS THAT DID NOT REQUIRE SEX-OFFENDER
           REGISTRATION IN TEXAS. DEFENDANT'S INDICTMENT
           FOR FAILURE TO REGISTER SHOULD HAVE THEREFORE
           BEEN DISMISSED.

                 A. Defendant's offense in Texas is
                 dissimilar to any enumerated offense in
                 N.J.S.A. 2C:7-2(b) that would require
                 sex-offender registration in New Jersey.

                 B. The trial court violated [d]efendant's
                 right to equal protection and due process
                 when it considered hearsay evidence
                 related to her conviction in Texas to
                 determine whether she must register as a
                 sex offender in New Jersey.

           [POINT] III
           BASED ON DUE PROCESS, FUNDAMENTAL FAIRNESS,
           THE SIXTH AMENDMENT AND EQUAL PROTECTION, THIS
           COURT SHOULD REQUIRE A HEARING FOR OUT-OF-
           STATE DEFENDANTS TO DETERMINE WHETHER THEY

                                     2                            A-2714-15T2
            WERE   CONVICTED   OF  A   "SIMILAR"   OFFENSE
            REQUIRING SEX-OFFENDER REGISTRATION IN NEW
            JERSEY BEFORE THEY CAN BE CHARGED WITH FAILURE
            TO REGISTER.

We conclude defendant's arguments are "without sufficient merit

to warrant discussion in a written opinion."           R. 2:11-3(e)(2).       We

add the following remarks.

      In August 2014, the court denied defendant's motion to dismiss

the indictment.    We granted leave to appeal from that order, and

in   that   interlocutory   appeal,   defendant       raised   the   following

points:

            [POINT I]
            Legal Analysis    &   Argument     Concerning      Due
            Process.

            a. Background

            b. The Constitutional         Interests    Implicated
            [B]y Megan's Law.

            c. The [R.B.] Decision [A]nd Its Limitations.

            d. Due Process Requires [A] Hearing With A
            High Burden [O]f Proof And Evidence.

            i. Significant Due Process Is Required If One
            Considers The Private Interests Implicated.

            ii. The Economic Costs Of Increasing The
            Process Due Is Nominal Both In Practice And
            In Comparison To The Private Interests At
            Stake.

            e. The Process Due In This Circumstance
            Requires Proof Beyond A Reasonable Doubt And
            Use [O]f [T]he Rules [O]f Evidence.


                                      3                                A-2714-15T2
          [POINT II]
          Legal Analysis and Argument Concerning Offense
          Comparison[.]

          a.   The  Prosecution[']s   Assertions  [O]f
          Equivalence Between This State[']s Predicate
          Megan's Law Crimes And The Foreign Judgment
          [O]f Conviction Cannot Be Supported.

          b.   The  Statute  Prohibits  The  Display,
          Possession, [O]r Distribution [O]f Harmful
          Material [T]o Minors [O]r With The Use [Of]
          Minors.

          c.   The   State  Improperly   Asserts   That
          [Defendant] Has Violated The Equivalent [O]f
          [N.J.S.A.] 2C:24-4(b)(3) [O]r (4) Endangering
          The Welfare [O]f A Child.

          d. The New Jersey Analogue To The Texas Crime
          Is   [N.J.S.A.]   2C:34-3   Obscenity   [F]or
          [P]ersons [U]nder [Eighteen].

     We affirmed the order denying her motion pursuant to Rule

2:11-3(e)(2).   See State v. R.M., No. A-0671-14 (App. Div. July

13, 2015) (slip op. at 3).   In rejecting defendant's contentions,

we stated:

          As to defendant's due process contention, the
          New Jersey Supreme Court has determined that
          Tier One sex offenders do not have a due
          process right to a hearing regarding their
          status as a sex offender. Doe v. Por[it]z,
          142 N.J. 1, 106 (1995) (holding that only Tier
          Two and Tier Three classifications implicate
          such interests triggering a right to due
          process). As a result, the court did not
          deprive defendant of her procedural due
          process rights.

          Moreover,   pursuant   to   N.J.S.A.   2C:7-
          2[(b)](1)-(3), an offender must register due

                                 4                         A-2714-15T2
            to a conviction in another jurisdiction so
            long as the conviction being compared to a
            Megan's Law offense "contains the same
            essential   elements,   and   the   underlying
            purposes of the crimes are consonant[.]" In
            re R.B., 376 N.J. Super. 451, 464 (App. Div.),
            certif. denied, 185 N.J. 29 (2005), overruled
            in part by In re T.T., 188 N.J. 321 (2006).
            Here, the judge thoroughly analyzed the
            elements of the Texas and New Jersey statutes
            in question.   We agree with the judge that
            these statutes have the same essential
            elements and their purpose is to criminalize
            the same behaviors.

            [Id. at 4-5 (third alteration in original).]

     Our unpublished decision became law of the case for the trial

court.    See State v. Hale, 127 N.J. Super. 407, 410-11 (App. Div.

1974) (explaining that "law of the case" doctrine most commonly

applies to the binding nature of appellate decisions upon a trial

court on remand for further proceedings).    On this appeal, we see

no reason to disturb our conclusions reached in the interlocutory

appeal.

     Affirmed.




                                  5                          A-2714-15T2